Title: Thomas Mann Randolph and Martha Jefferson Randolph’s Conveyance of Bedford County Land, [before 19 February 1810]
From: Randolph, Thomas Mann,Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Watson, John


          
            
               
                     before 19 Feb. 1810
            
            This Indenture made on theday ofone thousand eight hundred & ten, between Thomas Mann Randolph and Martha his wife on the one part and John Watson on the other part, all of the county of Albemarle witnesseth that in consideration of the sum of ten dollars for every acre of the lands herein after conveyed, paid or secured to be paid by the said John to the said Thomas Mann, the said Thomas Mann hath 
                  and Martha his wife have given, granted bargained & sold to the said John & his heirs all that part of the tract of land in the county of Bedford which was conveyed by Thomas Jefferson to the sd Thomas Mann & Martha by deed bearing date theday of February 1790. recorded in the county court of Bedford, which lies West of the Wolf creek or branch, 
		  & of a dry valley, or sunken ground making down to the said branch from the main road called the Mountain road near that corner of Colo John Watts’s land which projects into the sd tract on the South side thereof; being the same part of the said tract which was leased by the said Thomas Mann to Joseph Slaughter on the 28th day of September 1806. and according to a survey made by the said Slaughter of the course of Wolf branch, bounded as followeth; beginning on the Mountain road where Watts’s line which calls S. 24. W. 146. poles crosses the same, thence N. 22. E. 18. po. N. 8. W. 33. po. along the beforementioned sunken ground to the head of Wolf branch, thence down the said branch N. 41. E. 58. po. N. 63. E. 40. po. N. 38. E. 44. po. N. 10. E. 54. po. N. 50. E. 150. po. & N. 11. poles to the outline which calls S. 60. E. 230. and 
		  thence along the sd outline Northwardly & along the other outlines which divide the sd tract from Ballard and Hobson. & Burton & Moseley from that of said Watts to the beginning. To have
			 & to hold the said parcel of land with it’s appurtenances To the said John and his heirs forever: and the sd Thomas Mann & Martha his wife for themselves, their heirs, 
                  executors & administrators, the said land with it’s appurtenances to the
			 said John & his heirs will forever warrant & defend. In Witness whereof they have hereto set their hands & seals on the day & year first above written.
          
          
            
              
                Signed sealed
                }
              
              
                and delivered
              
              
                in presence of
              
            
          
        